Name: Commission Regulation (EC) No 899/2009 of 25 September 2009 amending Regulation (EC) No 1290/2008 as regards the name of the holder of the authorisation of a preparation of Lactobacillus rhamnosus (CNCM-I-3698) and Lactobacillus farciminis (CNCM-I-3699) (Sorbiflore) (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  agricultural activity;  food technology
 Date Published: nan

 29.9.2009 EN Official Journal of the European Union L 256/11 COMMISSION REGULATION (EC) No 899/2009 of 25 September 2009 amending Regulation (EC) No 1290/2008 as regards the name of the holder of the authorisation of a preparation of Lactobacillus rhamnosus (CNCM-I-3698) and Lactobacillus farciminis (CNCM-I-3699) (Sorbiflore) (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1) and in particular Article 13(3) thereof, Whereas: (1) A preparation of Lactobacillus rhamnosus (CNCM-I-3698) and Lactobacillus farciminis (CNCM-I-3699) (Sorbiflore), belonging to the additive category zootechnical additives and to the functional group other zootechnical additives, was authorised as an additive in animal nutrition by Commission Regulation (EC) No 1290/2008 (2) for authorisation holder Sorbial SAS. (2) Regulation (EC) No 1831/2003 provides for the possibility of modifying the authorisation of an additive further to a request from the holder of the authorisation and an opinion of the European Food Safety Authority. Sorbial SAS has submitted an application requesting to change the name of the authorisation holder from Sorbial SAS to Danisco France SAS as regards Regulation (EC) No 1290/2008. (3) The applicant claims that Sorbial SAS was converted into Danisco France SAS with effect from 18 May 2009. Danisco France SAS now owns the marketing rights for the additive. The applicant has submitted appropriate documents supporting its claims. (4) The proposed change of the terms of the authorisation is purely administrative in nature and does not entail a fresh assessment of the additive concerned. The European Food Safety Authority was informed of the application. (5) To allow the applicant to exploit its marketing rights under the name of Danisco France SAS it is necessary to change the terms of the authorisations. (6) Regulation (EC) No 1290/2008 should therefore be amended accordingly. (7) It is appropriate to provide for a transitional period during which existing stocks may be used up. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 In column 2 of the Annex to Regulation (EC) No 1290/2008 the name Sorbial SAS is replaced by Danisco France SAS. Article 2 Existing stocks which are in conformity with the provisions applying before the date of entry into force of this Regulation may continue to be placed on the market and used until six months after that date. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 18.10.2003, p. 29. (2) OJ L 340, 19.12.2008, p. 20.